Exhibit 10(ii)(c)

 

BANK OF NORTH CAROLINA

SALARY CONTINUATION AGREEMENT

 

THIS SALARY CONTINUATION AGREEMENT (this “Agreement”) is made and entered into
as of this 31st day of December, 2004, by and between Bank of North Carolina, a
North Carolina-chartered commercial bank (the “Bank”), and David B. Spencer, its
Chief Financial Officer (the “Executive”).

 

WHEREAS, the Executive has contributed substantially to the success of the Bank,
and the Bank desires that the Executive continue in its employ,

 

WHEREAS, to encourage the Executive to remain an employee of the Bank, the Bank
is willing to provide salary continuation benefits to the Executive. The Bank
will pay the benefits from its general assets,

 

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank is concerned, and

 

WHEREAS, the parties hereto intend that this Agreement shall be considered an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and to be considered a non-qualified benefit plan
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Executive is fully advised of the Bank’s financial status.

 

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Bank hereby agree as follows.

 

Article 1

Definitions

 

The following words and phrases used in this Agreement have the meanings
specified:

 

1.1 “Accrual Balance” means the liability that should be accrued by the Bank
under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion No. 12, as amended by Statement of Financial Accounting
Standards No. 106, and the calculation method and discount rate specified
hereinafter. The Accrual Balance shall be calculated assuming a level principal
amount and interest as the discount rate is accrued each period. The principal
accrual is determined such that when it is credited with interest each month,
the Accrual Balance at Normal Retirement Age equals the present value of the
normal retirement benefits. The discount rate

 

1



--------------------------------------------------------------------------------

means the rate used by the Plan Administrator for determining the Accrual
Balance. The rate is based on the yield on a 20-year corporate bond rated Aa by
Moody’s, rounded to the nearest ¼%. The initial discount rate is 6.25%. In its
sole discretion, the Plan Administrator may adjust the discount rate to maintain
the rate within reasonable standards according to GAAP.

 

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive,
determined according to Article 4.

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

 

1.4 “Change in Control” shall have the same meaning specified in any employment
or severance agreement existing on the date hereof or entered into after the
date of this Agreement by the Executive and the Bank or the Company. If the
Executive is not a party to a severance or employment agreement containing a
definition of Change in Control, Change in Control means any of the following
events occur –

 

(a) Merger: BNC Bancorp, a North Carolina corporation of which the bank is a
wholly owned subsidiary (the “Company”), merges into or consolidates with
another corporation, or merges another corporation into the Company, and as a
result less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company immediately before the merger or consolidation,

 

(b) Acquisition of Significant Share Ownership: after the date of this Agreement
a report on Schedule 13D, Schedule TO, or another form or schedule (other than
Schedule 13G) is filed or is required to be filed under Sections 13(d) or 14(d)
of the Securities Exchange Act of 1934, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 25% or more of the combined voting power of the Company’s voting
securities outstanding (but this clause (b) shall not apply to beneficial
ownership of voting shares held by a subsidiary in a fiduciary capacity or
beneficial ownership of voting shares held by an employee benefit plan of the
Company or any subsidiary(ies)). For purposes of this Agreement, “subsidiary”
means an entity in which the Company beneficially owns 50% or more of the
outstanding voting securities, whether the Company owns the shares directly or
owns the shares indirectly through an intermediate subsidiary,

 

(c) Change in Board Composition. during any period of two consecutive years,
individuals who constitute the Company’s board of directors at the beginning of
the two-year period cease for any reason to constitute at least a majority
thereof; provided, however, that – for purposes of this clause (c) – each
director who is first elected by the board (or first nominated by the board for
election by stockholders) by a vote of at least two-thirds ( 2/3) of the
directors who were directors at the beginning of the period shall be deemed to
have been a director at the beginning of the two-year period, or

 

2



--------------------------------------------------------------------------------

(d) Sale of Assets: The Company sells to a third party all or substantially all
of the Company’s assets. For this purpose, sale of all or substantially all of
the Company’s assets includes sale of the shares or assets of the Bank alone.

 

1.5 “Disability” means the Executive suffers a sickness, accident or injury that
is determined by the carrier of any individual or group disability insurance
policy covering the Executive, or by the Social Security Administration, to be a
disability rendering the Executive totally and permanently disabled. At the
Bank’s request, the Executive must submit to the Bank proof of the carrier’s or
Social Security Administration’s determination.

 

1.6 “Early Termination” means Termination of Employment before Normal Retirement
Age for reasons other than death, Disability, Termination for Cause or following
a Change in Control.

 

1.7 “Early Termination Date” means the date on which Early Termination occurs.

 

1.8 “Effective Date” means January 1, 2003.

 

1.9 “Intentional,” for purposes of this Agreement, no act or failure to act on
the part of the Executive shall be deemed to have been intentional if it was due
primarily to an error in judgment or negligence. An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in the
best interests of the Bank.

 

1.10 “Normal Retirement Age” means the Executive’s 65th birthday.

 

1.11 “Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Employment.

 

1.12 “Plan Administrator” means the plan administrator described in Article 8.

 

1.13 “Plan Year” means a twelve-month period commencing on January 1 and ending
on December 31 of each year. The initial Plan Year shall commence on the
effective date of this Agreement.

 

1.14 “Termination for Cause” and “Cause” shall have the same meaning specified
in any employment or severance agreement existing on the date hereof or entered
into after the date of this Agreement by the Executive and the Bank or the
Company. If the Executive is not a party to a severance or employment agreement
containing a definition of termination for cause, Termination for Cause means
the Bank terminates the Executive’s employment for any of the following reasons
–

 

3



--------------------------------------------------------------------------------

(a) the Executive’s gross negligence or gross neglect of duties or intentional
and material failure to perform stated duties after written notice thereof,
causing material harm to the Bank or affiliates, or

 

(b) disloyalty or dishonesty by the Executive in the performance of his duties,
or a breach of the Executive’s fiduciary duties for personal profit, in any case
whether in his capacity as a director or officer, or

 

(c) intentional wrongful damage by the Executive to the business or property of
the Bank or its affiliates, including without limitation the reputation of the
Bank, causing material harm to the Bank or affiliates, or

 

(d) a willful violation by the Executive of any applicable law or significant
policy of the Bank or an affiliate causing material harm to the Bank or
affiliates, regardless of whether the violation leads to criminal prosecution or
conviction. For purposes of this Agreement, applicable laws include any statute,
rule, regulatory order, statement of policy, or final cease-and-desist order of
any governmental agency or body having regulatory authority over the Bank, or

 

(e) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of the Bank, under the Bank’s blanket bond or other fidelity or
insurance policy covering its directors, officers, or employees, or

 

(f) the Executive is removed from office or permanently prohibited from
participating in the Bank’s affairs by an order issued under section 8(e)(4) or
section 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), or

 

(g) conviction of the Executive for or plea of nolo contendere to a felony or
conviction of or plea of nolo contendere to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more.

 

1.15 “Termination of Employment” means that the Executive ceases to be employed
by the Bank for any reason whatsoever, other than because of a leave of absence
approved by the Bank. For purposes of this Agreement, if there is a dispute
about the employment status of the Executive or the date of the Executive’s
Termination of Employment, the Bank shall have the sole and absolute right to
decide the dispute unless a Change in Control shall have occurred.

 

Article 2

Lifetime Benefits

 

2.1 Normal Retirement Benefit. For Termination of Employment on or after the
Normal Retirement Age for reasons other than death, the Bank shall pay to the
Executive the benefit described in this Section 2.1 instead of any other benefit
under this Agreement.

 

4



--------------------------------------------------------------------------------

2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is $99,000.
Beginning with the year after the year in which the Normal Retirement Date
occurs, the amount of the annual benefit under this Section 2.1.1 shall be
increased annually at a rate of 3% to offset inflation.

 

2.1.2 Payment of Benefit. The Bank shall pay the annual benefit to the Executive
in 12 equal monthly installments payable on the first day of each month,
beginning in the month immediately after the Executive’s Normal Retirement Date.
The Normal Retirement annual benefit shall be paid to the Executive for the
Executive’s lifetime.

 

2.2 Early Termination Benefit. Upon Early Termination, the Bank shall pay to the
Executive the benefit described in this Section 2.2 instead of any other benefit
under this Agreement.

 

2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the Accrual
Balance at the end of the Plan Year preceding the year in which Early
Termination occurred.

 

2.2.2 Payment of Benefit. The Bank shall pay the annual benefit to the Executive
in a single lump sum on the first day of the month after the month in which
Early Termination occurred.

 

2.3 Disability Benefit. Upon Termination of Employment due to Disability before
Normal Retirement Age, the Bank shall pay to the Executive the benefit described
in this Section 2.3 instead of any other benefit under this Agreement.

 

2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the Disability
annual benefit amount set forth on Schedule A for the Plan Year ended
immediately before the date on which Termination of Employment occurs (except
during the first Plan Year, the benefit is the amount set forth for Plan Year
1). Beginning one year after payment of the Disability benefit commences, the
amount of the annual benefit under this Section 2.3.1 shall be increased
annually at a rate of 3% to offset inflation.

 

2.3.2 Payment of Benefit. Beginning with the month immediately after the
Executive’s Normal Retirement Age, the Bank shall pay the Disability benefit to
the Executive in 12 equal monthly installments on the first day of each month.
The annual benefit shall be paid to the Executive for the Executive’s lifetime.

 

2.4 Change-in-Control Benefit. If a Change in Control occurs after the date of
this Agreement, the Bank shall pay to the Executive the benefit described in
this Section 2.4 instead of any other benefit under this Agreement.

 

2.4.1 Amount of Benefit: The benefit under this Section 2.4 is the Accrual
Balance required by Section 2.1 at the Executive’s Normal Retirement Age,
without reduction for the time value of money or other discount.

 

5



--------------------------------------------------------------------------------

2.4.2 Payment of Benefit: The Bank shall pay the Change-in-Control benefit under
Section 2.4 of this Agreement to the Executive in one lump sum within three days
after the Change in Control.

 

2.4.3 Preservation of Change-in-Control Benefit if the Executive is Preemptively
Terminated Without Cause. If the Executive is involuntarily terminated without
Cause after a Change in Control is announced but before the Change in Control
occurs, the Executive shall be entitled to the benefit under this Section 2.4
instead of any other benefit under this Agreement and shall be deemed to have
been terminated after the Change in Control occurred. The Bank shall pay the
Change-in-Control benefit to the Executive in one lump sum within three days
after the Executive’s Termination of Employment. A Change in Control shall be
considered to have been announced on the date a press release is issued
concerning the Change in Control, on the date a Form 8-K Current Report is filed
with the Securities and Exchange Commission to report the Change in Control
event, on the date an annual or quarterly report or proxy statement is filed
with the Securities and Exchange Commission disclosing the Change in Control
event, or on the date when information concerning the Change in Control is
publicly disseminated in any other manner, whichever first occurs.

 

2.5 Change-in-Control Payout of Normal Retirement Benefit or Disability Benefit
Being Paid to the Executive at the Time of a Change in Control. If a Change in
Control occurs at any time during the salary continuation benefit payment period
and if at the time of that Change in Control the Executive is receiving the
benefit provided by Sections 2.1.2 or 2.3.2, the Bank shall pay the remaining
salary continuation benefits to the Executive in a single lump sum within three
days after the Change in Control. The lump-sum payment due to the Executive as a
result of a Change in Control shall be an amount equal to the Accrual Balance
amount corresponding to that particular benefit then being paid.

 

2.6 Petition for Payment of Normal Retirement Benefit or Disability Benefit. If
the Executive is entitled to the normal retirement benefit provided by Section
2.1 or the Disability benefit provided by Section 2.3, the Executive may
petition the board of directors to have the Accrual Balance amount corresponding
to that particular benefit paid to the Executive in a single lump sum. The board
of directors shall have sole and absolute discretion about whether to pay the
remaining Accrual Balance in a lump sum. If payment of the remaining Accrual
Balance is paid in a single lump sum, the Bank shall have no further obligations
under this Agreement.

 

2.7 Contradiction in Terms of Agreement and Schedule A. If there is a
contradiction in the terms of this Agreement and Schedule A attached hereto
concerning the actual amount of a particular benefit amount due the Executive
under Section 2.2, 2.3, or 2.4 hereof, then the actual amount of the benefit set
forth in the Agreement shall control.

 

6



--------------------------------------------------------------------------------

Article 3

Death Benefits

 

3.1 Death During Active Service. Except as provided in Section 5.2, if the
Executive dies in active service to the Bank before the Normal Retirement Date,
the Bank shall pay to the Executive’s Beneficiary (a) an amount in cash equal to
the Accrual Balance at the end of the Plan Year preceding the year of the
Executive’s death, unless the Change-in-Control benefit shall have previously
been paid to the Executive under Section 2.4, and (b) the benefit described in
the Split Dollar Agreement attached to this Agreement as Addendum A.

 

3.2 Death after Termination of Employment. If the Executive dies after
Termination of Employment and the Executive is entitled to the normal retirement
benefit provided by Section 2.1 or the Disability benefit provided by Section
2.3, the Bank shall pay to the Executive’s Beneficiary (a) an amount in cash
equal to the Accrual Balance remaining at the time of the Executive’s death, and
(b) the benefit described in the Split Dollar Agreement. If the Executive dies
after Termination of Employment and the Executive has previously received
payment of the Early Termination benefit under Section 2.2 or the
Change-in-Control benefit under Section 2.4, the Bank shall pay to the
Executive’s Beneficiary the benefit described in the Split Dollar Agreement.
However, no benefits under this Agreement or under the Split Dollar Agreement
shall be paid or payable to the Executive, the Executive’s Beneficiary, or the
Executive’s estate if this Agreement is terminated according to Article 5.

 

Article 4

Beneficiaries

 

4.1 Beneficiary Designations. The Executive shall have the right to designate at
any time a Beneficiary to receive any benefits payable under this Agreement upon
the death of the Executive. The Beneficiary designated under this Agreement may
be the same as or different from the beneficiary designation under any other
benefit plan of the Bank in which the Executive participates.

 

4.2 Beneficiary Designation: Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form and delivering it to
the Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing, and otherwise complying with the terms of
the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.

 

7



--------------------------------------------------------------------------------

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted, and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate.

 

4.5 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as it may deem appropriate before distribution of the benefit.
Distribution shall completely discharge the Bank from all liability for the
benefit.

 

Article 5

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not pay any benefit under this Agreement and this
Agreement shall terminate if Termination of Employment is a result of
Termination for Cause. Likewise, the Bank shall not pay any benefits under the
Split Dollar Agreement attached to this Agreement as Addendum A, and the Split
Dollar Agreement also shall terminate, if Termination of Employment is a result
of Termination for Cause.

 

5.2 Suicide or Misstatement. The Bank shall not pay any benefit under this
Agreement or under the Split Dollar Agreement attached as Addendum A if the
Executive commits suicide within two years after the date of this Agreement, or
if the Executive makes any material misstatement of fact on any application or
resume provided to the Bank or on any application for benefits provided by the
Bank.

 

5.3 Removal. If the Executive is removed from office or permanently prohibited
from participating in the Bank’s affairs by an order issued under section
8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order.

 

5.4 Default. Notwithstanding any provision of this Agreement to the contrary, if
the Bank is in “default” or “in danger of default,” as those terms are defined
in section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement shall terminate.

 

5.5 FDIC Open-Bank Assistance. All obligations under this Agreement shall
terminate, except to the extent determined that continuation of the contract is
necessary for the

 

8



--------------------------------------------------------------------------------

continued operation of the Bank, when the Federal Deposit Insurance Corporation
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Federal Deposit Insurance Act section 13(c). 12
U.S.C. 1823(c). Rights of the parties that have already vested shall not be
affected by such action, however.

 

Article 6

Claims and Review Procedures

 

6.1 Claims Procedure. A person or beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows –

 

6.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Bank a written claim for the benefits.

 

6.1.2 Timing of Bank Response. The Bank shall respond to the claimant within 90
days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank may
extend the response period by an additional 90 days by notifying the claimant in
writing before the end of the initial 90-day period that an additional period is
required. The notice of extension must state the special circumstances and the
date by which the Bank expects to render its decision.

 

6.1.3 Notice of Decision. If the Bank denies part or all of the claim, the Bank
shall notify the claimant in writing of the denial. The Bank shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth –

 

6.1.3.1    the specific reasons for the denial, 6.1.3.2    a reference to the
specific provisions of the Agreement on which the denial is based, 6.1.3.3    a
description of any additional information or material necessary for the claimant
to perfect the claim and an explanation of why it is needed, 6.1.3.4    an
explanation of the Agreement’s review procedures and the time limits applicable
to such procedures, and 6.1.3.5    a statement of the claimant’s right to bring
a civil action under ERISA section 502(a) following an adverse benefit
determination on review.

 

6.2 Review Procedure. If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows –

 

9



--------------------------------------------------------------------------------

6.2.1 Initiation – Written Request. To initiate the review, within 60 days after
receiving the Bank’s notice of denial the claimant must file with the Bank a
written request for review.

 

6.2.2 Additional Submissions – Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records, and other
information relating to the claim. Upon request and free of charge, the Bank
shall also provide the claimant reasonable access to and copies of all
documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3 Considerations on Review. In considering the review, the Bank shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether the information was submitted or considered in
the initial benefit determination.

 

6.2.4 Timing of Bank Response. The Bank shall respond in writing to the claimant
within 60 days after receiving the request for review. If the Bank determines
that special circumstances require additional time for processing the claim, the
Bank may extend the response period by an additional 60 days by notifying the
claimant in writing before the end of the initial 60-day period that an
additional period is required. The notice of extension must state the special
circumstances and the date by which the Bank expects to render its decision.

 

6.2.5 Notice of Decision. The Bank shall notify the claimant in writing of its
decision on review. The Bank shall write the notification in a manner calculated
to be understood by the claimant. The notification shall set forth –

 

6.2.5.1    the specific reason for the denial, 6.2.5.2    a reference to the
specific provisions of the Agreement on which the denial is based, 6.2.5.3    a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and 6.2.5.4    a statement of the claimant’s
right to bring a civil action under ERISA section 502(a).

 

10



--------------------------------------------------------------------------------

Article 7

Miscellaneous

 

7.1 Amendments and Termination. Subject to Section 7.15 of this Agreement, this
Agreement may be amended solely by a written agreement signed by the Bank and by
the Executive, and except for termination occurring under Article 5 this
Agreement may be terminated solely by a written agreement signed by the Bank and
by the Executive.

 

7.2 Binding Effect. This Agreement shall bind the Executive, the Bank, and their
beneficiaries, survivors, executors, successors, administrators, and
transferees.

 

7.3 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee or interfere with the
Executive’s right to terminate employment at any time.

 

7.4 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.

 

7.5 Successors; Binding Agreement. The Bank will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Bank, by an assumption
agreement in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform this Agreement if no such
succession had occurred. The Bank’s failure to obtain an assumption agreement
before effectiveness of any such succession shall be a breach of this Agreement
and shall entitle the Executive to the Change-in-Control benefit provided in
Section 2.4.

 

7.6 Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

 

7.7 Applicable Law. This Agreement and all rights hereunder shall be governed by
the laws of the State of North Carolina, except to the extent preempted by the
laws of the United States of America.

 

7.8 Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay benefits. Rights to
benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the Bank
to which the Executive and Beneficiary have no preferred or secured claim.

 

11



--------------------------------------------------------------------------------

7.9 Entire Agreement. This Agreement and the Split Dollar Agreement attached as
Addendum A constitute the entire agreement between the Bank and the Executive as
to the subject matter hereof. No rights are granted to the Executive under this
Agreement other than those specifically set forth herein.

 

7.10 Severability. If for any reason any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held invalid, and each such other provision shall continue in full force and
effect to the full extent consistent with law. If any provision of this
Agreement is held invalid in part, such invalidity shall not affect the
remainder of the provision not held invalid, and the remainder of such provision
together with all other provisions of this Agreement shall continue in full
force and effect to the full extent consistent with law.

 

7.11 Headings. Caption headings and subheadings herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.

 

7.12 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Bank at the time of the delivery of
such notice, and properly addressed to the Bank if addressed to the Board of
Directors, Bank of North Carolina, 831 Julian Avenue, P.O. Box 1148,
Thomasville, North Carolina 27361-1148.

 

7.13 Payment of Legal Fees. The Bank is aware that after a Change in Control
management of the Bank could cause or attempt to cause the Bank to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause the Bank to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
Executive the benefits intended under this Agreement. In these circumstances,
the purpose of this Agreement would be frustrated. It is the intention of the
Bank that the Executive not be required to incur the expenses associated with
the enforcement of his rights under this Agreement, whether by litigation or
other legal action, because the cost and expense thereof would substantially
detract from the benefits intended to be granted to the Executive hereunder. It
is the intention of the Bank that the Executive not be forced to negotiate
settlement of his rights under this Agreement under threat of incurring
expenses. Accordingly, if after a Change in Control occurs it appears to the
Executive that (a) the Bank has failed to comply with any of its obligations
under this Agreement, or (b) the Bank or any other person has taken any action
to declare this Agreement void or unenforceable, or instituted any litigation or
other legal action designed to deny, diminish, or to recover from the Executive
the benefits intended to be provided to the Executive hereunder, the Bank
irrevocably authorizes the Executive from time to time to retain counsel of his
choice, at the expense of the Bank as provided in this Section 7.13, to
represent the Executive in connection with the initiation or

 

12



--------------------------------------------------------------------------------

defense of any litigation or other legal action, whether by or against the Bank
or any director, officer, stockholder, or other person affiliated with the Bank,
in any jurisdiction. Notwithstanding any existing or previous attorney-client
relationship between the Bank and any counsel chosen by the Executive under this
Section 7.13, the Bank irrevocably consents to the Executive entering into an
attorney-client relationship with that counsel, and the Bank and the Executive
agree that a confidential relationship shall exist between the Executive and
that counsel. The fees and expenses of counsel selected from time to time by the
Executive as provided in this section shall be paid or reimbursed to the
Executive by the Bank on a regular, periodic basis upon presentation by the
Executive of a statement or statements prepared by such counsel in accordance
with such counsel’s customary practices, up to a maximum aggregate amount of
$500,000, whether suit be brought or not, and whether or not incurred in trial,
bankruptcy, or appellate proceedings. The Bank’s obligation to pay the
Executive’s legal fees provided by this Section 7.13 operates separately from
and in addition to any legal fee reimbursement obligation the Bank may have with
the Executive under any separate employment, severance, or other agreement
between the Executive and the Bank.

 

7.14 Internal Revenue Code Section 280G Gross Up. (a) Additional Payment to
Account for Excise Taxes. If as a result of a Change in Control the Executive
becomes entitled to acceleration of benefits under this Agreement or under any
other plan or agreement of or with the Bank or its affiliates (together, the
“Total Benefits”), and if any of the Total Benefits will be subject to the
Excise Tax as set forth in sections 280G and 4999 of the Internal Revenue Code
of 1986 (the “Excise Tax”), the Bank shall pay to the Executive the following
additional amounts, consisting of (1) a payment equal to the Excise Tax payable
by the Executive on the Total Benefits under section 4999 of the Internal
Revenue Code (the “Excise Tax Payment”), and (2) a payment equal to the amount
necessary to provide the Excise Tax Payment net of all income, payroll and
excise taxes. Together, the additional amounts described in clauses (1) and (2)
are referred to in this Agreement as the “Gross-Up Payment Amount.”

 

Calculating the Excise Tax. For purposes of determining whether any of the Total
Benefits will be subject to the Excise Tax and for purposes of determining the
amount of the Excise Tax,

 

  (1) Determination of “Parachute Payments” Subject to the Excise Tax: any other
payments or benefits received or to be received by the Executive in connection
with a Change in Control or the Executive’s Termination of Employment (whether
under the terms of this Agreement or any other agreement or any other benefit
plan or arrangement with the Bank, any person whose actions result in a Change
in Control, or any person affiliated with the Bank or such person) shall be
treated as “parachute payments” within the meaning of section 280G(b)(2) of the
Internal Revenue Code, and all “excess parachute payments” within the meaning of
section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in the
opinion of the certified public accounting firm that is retained by the Bank as
of the date immediately before the Change in Control (the “Accounting Firm”)
such other payments or benefits do not constitute (in whole or in part)
parachute

 

13



--------------------------------------------------------------------------------

payments, or such excess parachute payments represent (in whole or in part)
reasonable compensation for services actually rendered within the meaning of
section 280G(b)(4) of the Internal Revenue Code in excess of the “base amount”
(as defined in section 280G(b)(3) of the Internal Revenue Code), or are
otherwise not subject to the Excise Tax,

 

  (2) Calculation of Benefits Subject to Excise Tax: the amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (a) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (b) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and

 

  (3) Value of Noncash Benefits and Deferred Payments: the value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and (4)
of the Internal Revenue Code.

 

Assumed Marginal Income Tax Rate. For purposes of determining the amount of the
Gross-Up Payment Amount, the Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
years in which the Gross-Up Payment Amount is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Executive’s residence on the date of termination of employment, net of
the reduction in federal income taxes that can be obtained from deduction of
such state and local taxes (calculated by assuming that any reduction under
section 68 of the Internal Revenue Code in the amount of itemized deductions
allowable to the Executive applies first to reduce the amount of such state and
local income taxes that would otherwise be deductible by the Executive, and
applicable federal FICA and Medicare withholding taxes).

 

Return of Reduced Excise Tax Payment or Payment of Additional Excise Tax. If the
Excise Tax is later determined to be less than the amount taken into account
hereunder when the Executive’s employment terminated, the Executive shall repay
to the Bank – when the amount of the reduction in Excise Tax is finally
determined – the portion of the Gross-Up Payment Amount attributable to the
reduction (plus that portion of the Gross-Up Payment Amount attributable to the
Excise Tax, federal, state and local income taxes and FICA and Medicare
withholding taxes imposed on the Gross-Up Payment Amount being repaid by the
Executive to the extent that the repayment results in a reduction in Excise Tax,
FICA, and Medicare withholding taxes and/or a federal, state, or local income
tax deduction).

 

If the Excise Tax is later determined to be more than the amount taken into
account hereunder when the Executive’s employment terminated (due, for example,
to a payment whose existence or amount cannot be determined at the time of the
Gross-Up Payment Amount), the Bank shall make an additional Gross-Up Payment
Amount to the Executive for that excess (plus any interest, penalties, or
additions payable by the Executive for the excess) when the amount of the excess
is finally determined.

 

14



--------------------------------------------------------------------------------

(b) Responsibilities of the Accounting Firm and the Bank. Determinations Shall
Be Made by the Accounting Firm. Subject to the provisions of Section 7.14(a),
all determinations required to be made under this Section 7.14(b) – including
whether and when a Gross-Up Payment Amount is required, the amount of the
Gross-Up Payment Amount and the assumptions to be used to arrive at the
determination (collectively, the “Determination”) – shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
the Bank and the Executive within 15 business days after receipt of notice from
the Bank or the Executive that there has been a Gross-Up Payment Amount, or such
earlier time as is requested by the Bank.

 

Fees and Expenses of the Accounting Firm and Agreement with the Accounting Firm.
All fees and expenses of the Accounting Firm shall be borne solely by the Bank.
The Bank shall enter into any agreement requested by the Accounting Firm in
connection with the performance of its services hereunder.

 

Accounting Firm’s Opinion. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, the Accounting Firm shall furnish the Executive
with a written opinion to that effect, and to the effect that failure to report
Excise Tax, if any, on the Executive’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty.

 

Accounting Firm’s Determination Is Binding; Underpayment and Overpayment. The
Determination by the Accounting Firm shall be binding on the Bank and the
Executive. Because of the uncertainty in determining whether any of the Total
Benefits will be subject to the Excise Tax at the time of the Determination, it
is possible that a Gross-Up Payment Amount that should have been made will not
have been made by the Bank (“Underpayment”), or that a Gross-Up Payment Amount
will be made that should not have been made by the Bank (“Overpayment”). If,
after a Determination by the Accounting Firm, the Executive is required to make
a payment of additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred. The Underpayment (together with
interest at the rate provided in section 1274(d)(2)(B) of the Internal Revenue
Code) shall be paid promptly by the Bank to or for the benefit of the Executive.
If the Gross-Up Payment Amount exceeds the amount necessary to reimburse the
Executive for his Excise Tax according to Section 7.14(a), the Accounting Firm
shall determine the amount of the Overpayment that has been made. The
Overpayment (together with interest at the rate provided in section
1274(d)(2)(B) of the Internal Revenue Code) shall be paid promptly by the
Executive to or for the benefit of the Bank. Provided that his expenses are
reimbursed by the Bank, the Executive shall cooperate with any reasonable
requests by the Bank in any contests or disputes with the Internal Revenue
Service relating to the Excise Tax.

 

Accounting Firm Conflict of Interest. If the Accounting Firm is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, the Executive may appoint another nationally recognized public
accounting firm to make the Determinations required hereunder (in which case the
term “Accounting Firm” as used in this Agreement shall be deemed to refer to the
accounting firm appointed by the Executive under this paragraph).

 

15



--------------------------------------------------------------------------------

7.15 Termination or Modification of Agreement Because of Changes in Law, Rules
or Regulations. The Bank is entering into this Agreement on the assumption that
certain existing tax laws, rules, and regulations will continue in effect in
their current form. If that assumption materially changes and the change has a
material detrimental effect on this Agreement, then the Bank reserves the right
to terminate or modify this Agreement accordingly, subject to the written
consent of the Executive, which shall not be unreasonably withheld. This Section
7.15 shall become null and void effective immediately upon a Change in Control.

 

7.16 Automatic Review Procedure. On the third year anniversary of the Effective
Date and every third year thereafter the Bank will automatically review this
Agreement for reasonableness of benefits with the intent that the Executive’s
target benefit shall be 64% of compensation less the Bank-provided benefits. For
purposes of this Agreement, Bank-provided benefits include but are not limited
to (a) the Bank 401(k) match and (b) the Bank portion of Social Security
benefits. The term “compensation” as used in this Section 7.16 means the base
annual salary of the Executive projected at the Executive’s Normal Retirement
Age. Base Annual Salary means compensation of the type that would, according to
the Securities and Exchange Commission’s Regulation S-K Item 402(b) (17 CFR
229.402(b) (2003)), be required to be reported as salary in column (c) of that
rule’s Summary Compensation Table. The term Base Annual Salary specifically
excludes director fees and other director compensation, bonus, option grants and
any other compensation that would be reported in separate columns in the Summary
Compensation Table, but it includes salary deferred at the election of the
Executive.

 

Article 8

Administration of Agreement

 

8.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator consisting of the board or such committee or person(s) as the
board shall appoint. The Executive may be a member of the Plan Administrator.
The Plan Administrator shall also have the discretion and authority to (a) make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Agreement and (b) decide or resolve any and all
questions, including interpretations of this Agreement, as may arise in
connection with the Agreement.

 

8.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.

 

8.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Agreement and the
rules and regulations promulgated

 

16



--------------------------------------------------------------------------------

hereunder shall be final and conclusive and binding upon all persons having any
interest in the Agreement. No Executive or Beneficiary shall be deemed to have
any right, vested or nonvested, regarding the continued use of any previously
adopted assumptions, including but not limited to the discount rate and
calculation method described in Section 1.1.

 

8.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses, or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 

8.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement,
Disability, death, or Termination of Employment of the Executive and such other
pertinent information as the Plan Administrator may reasonably require.

 

IN WITNESS WHEREOF, the Executive and a duly authorized officer of the Bank have
executed this Salary Continuation Agreement as of the date first written above.

 

EXECUTIVE:    BANK:     

Bank of North Carolina

/s/ David B. Spencer

--------------------------------------------------------------------------------

  

By:

  

/s/ W. Groome Fulton, Jr.

--------------------------------------------------------------------------------

David B. Spencer

              

Its:

  

Chairman

    

And By:

  

/s/ W. Swope Montgomery, Jr.

--------------------------------------------------------------------------------

                

Its:

  

President and CEO

 

17



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION

BANK OF NORTH CAROLINA

SALARY CONTINUATION AGREEMENT

 

I, David B. Spencer, designate the following as beneficiary of any death
benefits under this Salary Continuation Agreement –

 

Primary: Personal Confidential Information.

 

_________________________________________________________________________________________________________.

Contingent: Personal Confidential Information

 

_________________________________________________________________________________________________________.

 

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

 

    Signature:  

/s/ David B. Spencer

--------------------------------------------------------------------------------

       

David B. Spencer

    Date:   December 31, 2004

 

Accepted by the Bank this 31st day of December, 2004.

 

    By:  

/s/ W. Groome Fulton, Jr.

--------------------------------------------------------------------------------

              Print Name:   W. Groome Fulton, Jr.     Title:   Chairman

 

18



--------------------------------------------------------------------------------

SCHEDULE A

BANK OF NORTH CAROLINA

SALARY CONTINUATION AGREEMENT

 

David B. Spencer

 

Plan

Year

--------------------------------------------------------------------------------

 

Plan Year

ending

December 31,

--------------------------------------------------------------------------------

  Age at Plan
Year end


--------------------------------------------------------------------------------

 

Accrual Balance

@ 6.25% (1)

--------------------------------------------------------------------------------

    Disability annual
benefit payable at
Normal
Retirement Age (2)


--------------------------------------------------------------------------------

  Change-in-
Control benefit
payable in a
lump sum


--------------------------------------------------------------------------------

  Normal Retirement
benefit payable at
Normal Retirement
Age (3)


--------------------------------------------------------------------------------

2   2004   42   $ 24,478     $ 7,769   $ 1,274,808   $ 0 3   2005   43   $
50,531     $ 15,069   $ 1,274,808   $ 0 4   2006   44   $ 78,260     $ 21,927  
$ 1,274,808   $ 0 5   2007   45   $ 107,772     $ 28,371   $ 1,274,808   $ 0 6  
2008   46   $ 139,182     $ 34,426   $ 1,274,808   $ 0 7   2009   47   $ 172,613
    $ 40,114   $ 1,274,808   $ 0 8   2010   48   $ 208,194     $ 45,459   $
1,274,808   $ 0 9   2011   49   $ 246,064     $ 50,481   $ 1,274,808   $ 0 10  
2012   50   $ 286,370     $ 55,199   $ 1,274,808   $ 0 11   2013   51   $
329,268     $ 59,632   $ 1,274,808   $ 0 12   2014   52   $ 374,926     $ 63,797
  $ 1,274,808   $ 0 13   2015   53   $ 423,520     $ 67,711   $ 1,274,808   $ 0
14   2016   54   $ 475,240     $ 71,388   $ 1,274,808   $ 0 15   2017   55   $
530,286     $ 74,843   $ 1,274,808   $ 0 16   2018   56   $ 588,874     $ 78,089
  $ 1,274,808   $ 0 17   2019   57   $ 651,229     $ 81,139   $ 1,274,808   $ 0
18   2020   58   $ 717,596     $ 84,004   $ 1,274,808   $ 0 19   2021   59   $
788,232     $ 86,697   $ 1,274,808   $ 0 20   2022   60   $ 863,410     $ 89,226
  $ 1,274,808   $ 0 21   2023   61   $ 943,425     $ 91,603   $ 1,274,808   $ 0
22   2024   62   $ 1,028,586     $ 93,836   $ 1,274,808   $ 0 23   2025   63   $
1,119,225     $ 95,934   $ 1,274,808   $ 0 24   2026   64   $ 1,215,694     $
97,906   $ 1,274,808   $ 0     July 2027   65   $ 1,274,808 (4)   $ 99,000   $
1,274,808   $ 0 25   2027   65   $ 1,266,455                 $ 41,250 26   2028
  66   $ 1,244,241                 $ 100,238 27   2029   67   $ 1,217,490      
          $ 103,245

 

19



--------------------------------------------------------------------------------

Plan
Year


--------------------------------------------------------------------------------

 

Plan Year

ending

December 31,

--------------------------------------------------------------------------------

  Age at Plan
Year end


--------------------------------------------------------------------------------

 

Accrual Balance

@ 6.25% (1)

--------------------------------------------------------------------------------

  Disability annual
benefit payable at
Normal
Retirement Age (2)


--------------------------------------------------------------------------------

  Change-in-
Control benefit
payable in a
lump sum


--------------------------------------------------------------------------------

  Normal Retirement
benefit payable at
Normal Retirement
Age (3)


--------------------------------------------------------------------------------

28   2030   68   $ 1,185,814           $ 106,342 29   2031   69   $ 1,148,802  
        $ 109,532 30   2032   70   $ 1,106,008           $ 112,818 31   2033  
71   $ 1,056,964           $ 116,203 32   2034   72   $ 1,001,158           $
119,689 33   2035   73   $ 938,049           $ 123,279 34   2036   74   $
867,056           $ 126,978 35   2037   75   $ 787,556           $ 130,787 36  
2038   76   $ 698,885           $ 134,711 37   2039   77   $ 600,330           $
138,752 38   2040   78   $ 491,131           $ 142,915 39   2041   79   $
370,474           $ 147,202 40   2042   80   $ 237,487           $ 151,618 41  
2043   81   $ 91,244           $ 156,167 42   July 2044   82   $ 0           $
92,672

--------------------------------------------------------------------------------

(1) Calculations are approximations. Benefit calculations are based on prior
year-end accrual balances. The accrual balance reflects payment at the beginning
of each month during retirement, beginning August 1, 2027.

(2) The Disability benefit is calculated as an annual payment stream of the
Accrual Balance, using a standard discount rate (6.25%). The Disability benefit
amounts are included for illustrative purposes only. Under section 2.3.1 of the
Salary Continuation Agreement, the Disability benefit amount increases annually
by 3% to offset inflation, beginning in the year after payment of the Disability
benefit commences.

(3) The Normal Retirement annual benefit under section 2.1 of the Salary
Continuation Agreement continues for the Executive’s lifetime. This illustration
merely shows the Normal Retirement annual benefit until the Executive attains
age 82. The Normal Retirement annual benefit in 2027 consists of five monthly
payments. The Normal Retirement annual benefit in 2044 consists of seven monthly
payments. The illustrated Normal Retirement annual benefit figures reflect the
annual 3% increase to offset inflation. Consistent with section 2.1.1 of the
Salary Continuation Agreement, this illustration assumes that the 3% annual
increase occurs in August of each year, beginning in August 2028.

(4) Projected retirement occurs July 14, 2027, with the first normal monthly
retirement benefit payment being made on August 1, 2027.

 

20